GulfMark Announces New Corporate Positions November 21, 2008 - Houston - GulfMark Offshore, Inc. (NYSE:GLF) announced today the appointment of new officers designed to strengthen operations, marketing, business development and finance functions.Bruce Streeter, President and CEO, said:“We are pleased to fill the following positions with personnel from within the Company who have both the experience and knowledge to develop their respective areas of responsibility.We look forward to their contributions in the months and years to come.” David Darling: Vice President – Human Resources David will be responsible for recruitment and retention initiatives, training, employee relations, legal compliance, policy & procedure development, and compensation and employee benefit and wellness plans. David has over 15 years of experience in the offshore vessel industry as a Captain, Operations Manager, and Human Resource Manager with Zapata Gulf Marine and Tidewater, Inc. In addition to his offshore vessel industry experience, David has led human resource organizations in the manufacturing, distribution and automotive industries. David earned his Bachelors of Science in Human Resource Management from Brenau University and his M.S. in Human Resource Management and Labor Relations from the Ellis College of Business at the New York Institute of Technology. David completed the University of Michigan Human Resources Executive
